Citation Nr: 1429322	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.

7.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to May 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

The Veteran failed to appear for a Board hearing scheduled in July 2013, and he did not provide good cause for his absence.  Therefore, his hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In September 2013, the Board remanded the Veteran's claims on appeal for further development.  The Board additionally remanded claims for service connection for a traumatic brain injury and for a psychiatric disorder.  Entitlement to service connection was subsequently granted for posttraumatic stress disorder (PTSD) and for migraines in an April 2014 rating decision.  Therefore, those issues are no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left shoulder disability, bilateral hearing loss, erectile dysfunction, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran has a current right eye disability that is at least as likely as not incurred during or caused by his active service.

2.  The Veteran has current lumbar spine degenerative joint disease, and tinnitus that were at least as likely as not incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for a low back disability, diagnosed as lumbar spine degenerative arthritis, have been met.  38 U.S.C.A. §§ 1101, 1112(a); 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112(a); 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the claim for service connection for a right eye disability, in a December 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  In relevant part, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that he was expected to provide; and of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment records (STRs), and private medical records have been associated with the claims file.  Additionally, the Veteran has been afforded a VA examination with respect to this claim.

Additionally, the Board finds that the AOJ substantially complied with the September 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded this claim in order to obtain private treatment records, and to afford him a VA ophthalmologic examination.  Private treatment records were obtained and the Veteran was afforded the required VA examination in October 2013.  The examination report was responsive to the Board's remand directives.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim for a right eye disability.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

With respect to the claims of service connection for a low back disability and for tinnitus, the Board is granting the full benefits sought on appeal with respect to these claims.  Thus, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

II.  Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, 701 F.3d 133.  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as arthritis and tinnitus, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see also VA. Gen. Coun. Prec. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a disorder of the nervous system).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b). 

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A.  Right Eye Disability. 

While the Veteran was diagnosed with a current eye disability, specifically cataracts, during the October 2013 VA examination, and while he has credibly reported suffering an in-service right eye injury, due to being hit in the eye with a rifle butt by a superior officer, there is no competent or credible evidence of record linking cataracts to the in-service injury.

During the October 2013 VA examination, the Veteran reported that he had had problems with vision since the time of his in-service injury.  The examiner, however, concluded that there was no decrease in visual acuity or other visual impairment.  Aside from bilateral cataracts, there were no other eye conditions or disabilities present.  Most notably, the examiner provided the opinion that it was not at least as likely as not that the Veteran's diagnosed cataracts had their clinical onset during service or were the result of an in-service disease, event or injury, to specifically include the incident where the Veteran was hit in the head and eye with a rifle stock.  The examiner noted that he Veteran had 20/20 vision noted at discharge and that no abnormalities were found in either eye during the examination.  The examiner additionally noted that the Veteran's cataracts were age related, and occurred in both eyes.  

The Board finds the examiner's opinion to be well-informed, well-reasoned, and fully articulated.  See Nieves-Rodriquez, supra.  He concluded that the Veteran had normal vision at separation and was currently without defect, other than the present of cataracts.  He attributed the cataracts to the Veteran's age.  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a current right eye disability that was at least as likely as not related to service.  While he credibly reported suffering an injury to his right eye during service, there is no credible evidence of record etiologically linking his current cataracts to his in-service injury.  

The Veteran has expressed his opinion that he incurred a right eye disability as a result of the contended in-service injury.  While he is competent to report vision impairment, and while he appears sincere in his belief, he is not competent to provide neither an eye diagnosis nor an opinion regarding the etiology of his current eye diagnosis, as he lacks requisite medical expertise.  See Kahana, supra.  His opinion, therefore, does not constitute competent evidence regarding the etiology of his eye disability.  

The Board further notes that as the disability in question is not a chronic disease under 38 C.F.R. § 3.309(a), service connection solely on the basis of continuity of symptomatology is not permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Absent competent evidence linking a current right eye disability to service, the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt, therefore, does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).




	B.  Low Back Disability

The Veteran clearly has a current low back disability.  He was diagnosed with DJD and degenerative disc disease (DDD) of the lumbosacral spine during an October 2013 VA examination.  

The Veteran has consistently contended that his low back disability was incurred as a result of physical abuse that he suffered during service.  Specifically, he has reported in multiple statements that during live fire training, he was stomped on in the back because he did not stay low during a session of live fire training.  The Board finds his statement to be credible and consistent with the era and circumstances of his service in the United States Marine Corps. 

Post-service treatment records note on-going treatment for low back problems.  An August 2002 note indicated that he had an old back injury, but that it was not currently giving him problems.  During the October 2013 VA examination, he credible reported having backaches since the time of his in-service injury.  The Veteran is competent to report back pain and his reports are not contradicted by other evidence of record.  See, e.g., Layno, supra.  

Based on this competent and credible evidence, a continuity of symptomatology of chronic low back disability has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

While the October 2013 VA examiner opined that the Veteran's low back disability was not at least as likely as not related to service, that individual appeared to rely primarily on an absence of noted treatment for, or complaints of, back pain during service or in the first five years following separation.  This opinion, therefore, is inadequate and is warranted only minimal probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the claim is granted based on the credible evidence of continuous symptoms.




	C.  Tinnitus

The record establishes that the Veteran suffers from current tinnitus.  He reported recurrent tinnitus during an October 2013 VA audiological examination, consisting of ringing in the ears two to three times per day, lasting for several minutes.  He is competent to report having current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran has primarily attributed his tinnitus to an in-service injury sustained when he was hit in the head with a rifle stock by a superior officer.  The resulting head injury was the basis for the award of service connection for migraines.  The Veteran reported during the October 2013 VA audiological examination that his tinnitus began at the time of his injury.  His reports are credible.  

Based on the competent and credible evidence regarding the Veteran's current tinnitus, a continuity of symptomatology of tinnitus has been established sufficient to satisfy the remaining elements of service connection.  See Walker, supra.  

The October 2013 VA audiological examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner did not, however, opine as to the onset of the Veteran's tinnitus as a result of his head injury.  Thus the opinion is not sufficient to consider the claim and is of minimal probative value.  See Nieves-Rodriguez, supra.

Accordingly, reasonable doubt with respect to the claims for service connection for a low back disability and tinnitus are resolved in favor of the Veteran and service connection for a low back disability and tinnitus is granted.  38 U.S.C.A. § 5107(b).


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right eye disability is denied.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's remaining claims on appeal are entitlement to service connection for a left shoulder disability, for bilateral hearing loss, for erectile dysfunction, and for hypertension.

With respect to the claims of service connection for hypertension and erectile dysfunction, these disabilities were diagnosed during the October 2013 VA examination.  The examiner opined that these disabilities were not caused by or aggravated by other claimed disabilities.  The examiner, however, focused primarily on the claimed left shoulder and low back disabilities, and failed to provide a clear rationale as to why the Veteran's diagnosed PTSD, lumbar spine DJD, and migraines did not at least as likely as not cause or aggravate his hypertension or erectile dysfunction.  See Nieves-Rodriguez, supra.

Similarly, with respect to the claimed left shoulder disability, the VA examiner diagnosed DJD, and opined that it was less likely than not that the disability was incurred in or cause by an in-service injury, event, or illness.  As a rationale for this opinion, however, the examiner primarily relied on an absence of noted treatment for or complaints of left shoulder pain during service or in the first five years following separation.  The examiner did not consider the Veteran's contentions regarding in-service injury due to physical abuse.  Therefore, the opinion is inadequate for determining the etiology of the left shoulder disability.  See Dalton, supra.  

Finally, with respect to the Veteran's claim of service connection for bilateral hearing loss, the examiner that conducted the October 2013 VA audiological examination concluded that the Veteran's tinnitus was associated with his hearing loss.  Thus, an opinion is required with respect to whether the Veteran's hearing loss was at least as likely as not caused by or aggravated by his now service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the examiner who conducted the Veteran's October 2013 VA orthopedic/neurologic examination to review the record and address the following: 

a)  Specifically provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder DJD had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of the credibly reported incident where he was hit in the shoulder with a rifle stock by a superior officer, leaving a scar.  

Here, the examiner is asked to discuss any contentions regarding a continuity of left shoulder disability symptomatology since service.

b)  Provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension or erectile dysfunction was caused (in whole or in part) by service-connected PTSD, low back disability, or migraines.  

c)  If not, then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's hypertension or erectile dysfunction was aggravated (permanently made worse beyond its natural progression) by service-connected PTSD, low back disability, or migraines.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  In providing this report, the examiner should specifically consider and discuss the medical and lay evidence of record.

If this examiner is no longer available, then necessary opinions should be obtained from another qualified medical professional.  

If further examination is recommended, this should be undertaken.  

2.  Ask the examiner who conducted the Veteran's October 2013 VA audiological examination to review the record and address the following: 

a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused (in whole or in part) by service-connected tinnitus.  

b)  If not, then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's bilateral hearing loss was aggravated (permanently made worse beyond its natural progression) by service-connected tinnitus.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  

If this examiner is no longer available, then necessary opinions should be obtained from another qualified medical professional.  

If further examination is recommended, this should be undertaken.  

3.  Thereafter, review the addendum VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's remaining service connection claims on appeal.  If the full benefits sought on appeal are not granted, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


